DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 4-5, 7, 9, 12-14, 16-18, 20, 22, 24-26, and 28-29 in the reply filed on December 17, 2020 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and II meet the requirements of the special technical feature being novel over the prior art because the claims as a whole, recite at least one technical feature, a method for inactivating one or more viruses wherein the ratio of the one or more vims inactivating reagents to the sample determined as % v/v by equation I and supporting equations 2 and 3, which is a contribution over the prior art which fails to disclose all the limitations of at least independent claims 1, 25 or 26. 
It is noted that new prior art references are cited below in the present Office action that teach special technical feature of the claimed invention. Thus the inventions of claims 1, 25 or 26 do not relate to single general inventive concept under PCT Rule 13.1 and are therefore restricted as it applies to the US practice.  The requirement is still deemed proper and is therefore made FINAL.
Claims 25-29 are withdrawn as being drawn to non-elected invention. Claims 1, 4-5, 7, 9, 12-14, 16-18, 20, 22 and 24 are under examination in this Office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 13, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 9, 12-14, 16-18, 20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite mathematical equations to calculate the pH of a reagent necessary to practice the claimed method. The claims are indefinite because the equations recited in the present claims do not result in any specific pH that is to be used in the claimed methods. Applicant is advised to recite specific pH or pH ranges instead of the mathematical equations that could be used to calculate the pH. 
Correction and clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 9, 12-14, 16-18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xenopoulos (U.S. Publication No. 2015/0064769) in view of Po et al. (JChemEd, Vol. 78, p. 1499-1503 in IDS on 2/13/2021) and Shukla et al. Journal of Chromatography, 2007, p. 28-39).
Xenopoulos et al. teaches a method for continuously inactivating a virus during manufacture of a biological product, the method comprising the steps of:
(1)    combining:
(a)    a composition comprising a biological product (paragraph [0006]); and
(b)    a composition comprising a virus-inactivation reagent (paragraphs [0099-0101]),
to obtain:
(c)    a treatment composition having a predetermined property for inactivation of a virus (paragraph [0108]);
(2)    confirming that the treatment composition exhibits the predetermined property (paragraphs [0022], [0108] and [0121]);
(3)    transferring the treatment composition to a treatment vessel that comprises an inlet, an outlet, and a static mixer and having an internal volume, the inlet and the outlet being positioned at opposite ends of a major axis of the treatment vessel and the static mixer being 
(4)    transferring the treatment composition in the treatment vessel at a predetermined rate while the treatment composition flows along the major axis at a and contacts the static mixer, the predetermined rate being sufficient to cause inactivation of the vims in the treatment composition based on the predetermined property (paragraphs [0121-0124]); and
(5)    collecting the treatment composition from the treatment vessel at the outlet;
wherein steps (1) to (5) are carried out continuously (paragraphs [0045], [0057], [0123] and [0157-0162]), wherein the predetermined property of the treatment composition comprises a detergent concentration between 0.05-10% (v/v), and the virus inactivation reagent comprises a non-ionic detergent having a chromophoric group having an absorption peak between 230-600 nm (paragraph 106).
It is noted the pH determined by the equations listed in present claim 1 is a mental and not an active method step, and it is therefore not considered limiting. Additionally, the pH calculated according to the equations in claim 1 is indefinite. 
Xenopoulos et al. teaches (paragraph [0024]) “Some processes used in the industry involve titration of the solution containing the target protein to a low pH in order to cause destruction of any enveloped viruses and viral components. Generally, the sample containing the target protein must be retained at these conditions for an extended period of time, both because time is needed for virus inactivation but also--and more importantly--to ensure homogeneous mixing for effective virus inactivation. Therefore, in case of large scale processes, the sample containing the target protein must be incubated for an extended period of time at a low pH in order to promote efficient virus inactivation often with mixing.’ 

Xenopoulos et al. does not teach expressly teach the equations listed in present claim 1. 
Shukla et al. teaches virus inactivation at low pH in the process of protein production (see Figure 3 and Page 38, viral filtration). 
Po et al. teaches equations for calculating pH recited in present claim 1.
It would have been prima facie obvious to provide the method of Xenopoulos et al. further using the low pH of Shukla et al. calculated according to the equations of Po et al. because it has been well known in the prior art that a low pH is required to in inactivate the virus in methods of protein production and the Henderson-Hasselbalch equations to calculate the pH have been well known in the prior art to calculate the pH as evidenced by Po et al. 
The limitations of dependent claims 4-5, 7, 9, 12-14, 16-18, 20, 22 and 24 would have been a routine optimization of reaction conditions with regard to the pH, pKa (claim 5), wavelength (claim 5), temperature and concentration (claims 7, 9, 12-14, 16-18, 20, 22 and 24).
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);  In re Kulling, 

Thus the present claims would have been prima facie obvious at the time the invention was made. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 9, 12-14, 16-18, 20, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10,435,670 in view of Po et al. (JChemEd, Vol. 78, p. 1499-1503 in IDS on 2/13/2021) Shukla et al. Journal of Chromatography, 2007, p. 28-39).

Claims 1-4 of U.S. Patent No.10,435,670 are drawn to:
A method for continuously inactivating a virus during manufacture of a biological product, the method comprising the steps of: (1) combining: (a) a composition comprising a biological product; and (b) a composition comprising a virus-inactivation reagent, to obtain: (c) a treatment composition having a predetermined property for inactivation of a virus; (2) confirming that the treatment composition exhibits the predetermined property; (3) transferring 
Shukla et al. teaches virus inactivation at low pH in the process of protein production (see Figure 3 and Page 38, Viral filtration). 
Po et al. teaches equations for calculating pH recited in present claim 1.
It would have been prima facie obvious to provide the method of the present claims in view of the Patent No.10,435,670 and further using the low pH of Shukla et al. calculated according to the equations of Po et al. because it has been well known in the prior art that a low pH is required to in inactivate the virus in methods of protein production and the Henderson-Hasselbach equations to calculate the pH have been well known in the prior art to calculate the pH as evidenced by Po et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648